Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 8/1/2018.  These drawings are accepted for examination.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-5, 7-9, 11-14, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warnking et al (US 10,123,903) in view of Hastings et al (US 2008/0234661). 
Regarding claims 1 and 21, Warnking et al discloses and teaches an imaging catheter including a balloon at the distal portion of the catheter, and impulse generator in mechanical communication with the balloon such that the impulses can be transmitted to an external location via the balloon. The Warnking et al reference additionally teaches intracardiac uses, the control of the impulse generator to image a location/lesion, and the manipulation of the catheter to rotate the imaging catheter and image a circular (360 degree) pattern around the central axis (Fig 5-6, Col 8 Line 14-64). Warnking et al even discloses a wire which both straightens and shapes the catheter depending on the articulation of the wire (shaping and straightening), but, regarding Applicant’s amendment to the claims in view of the arguments thereto, now reciting two wires (straightening and shaping wire) such that when the straightening wire is adjusted, the catheter “adopts the shape” of the shaping wire, Warnking et al fails 
Attention is hereby directed to the teaching reference to Hastings et al (‘661) which expressly discloses and teaches a system and catheter which includes a catheter for imaging, impulse generator, and a design element wherein a shaping wire and straightening wire are both included in the catheter such that the catheter adopts the shaping wire shape when the straightening wire is adjusted ( 0021-0021, 0006, 0013, 0046-0048, 0055-0058). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the navigation and catheter design elements of Hastings et al with the catheter impulse and balloon transmission system of Warnking et al for the purpose of facilitating easy manipulation of the tips of the imaging catheters during use (0006, Hastings).
Regarding claims 2, 4-5, and 22, Warnking et al discloses and teaches the impulse generator to be within the balloon, the impulse generator including an ultrasound crystal, the lumen of the catheter is in communication with the impulse generator, and a pull wire is affixed to modify the angle of the transducer with respect to a target lesion (element 70, Abs, Fig 1-5, Col 3 Line 5-10). The system of Warnking et al discloses the rotational collection of images surrounding the full circular view around the catheter (Col 3 Line 5-30).

Regarding claims 7-9, the balloon of Warnking et al can include regions with different mechanical properties (either inherently or situationally, as the physics of a balloon changes as it expands, Claim 6, Col 8 Line 60-Col 9 Line 30, Col 11 line 16-37, Fig 7), the stiffness of the outer portion of the balloon changes as it expands, and wherein a second balloon is also disclosed for conforming to surrounding tissues (Fig 1-3) (Note the liquid in the balloon has the same properties due to homogeneity, but not the balloon itself as it expands Col 8 Line 65-Col 9 Line 45). 

. 


Claims 3 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warnking et al (cited above) in view of Hastings et al (‘661) and in further view of Larson et al (US 2013/0211436). Warnking et al in view of Hastings et al (‘661) discloses what is listed above, and additionally the rotation of the catheter to complete sectional images and views of the surrounding tissues, but fails to disclose piezoelectric interrogation coupled with cardiac monitoring for particular periods of cardiac activity gating during lesion assessment. 

Attention is hereby directed to the teaching reference to Larson et al which expressly discuses and teaches the monitoring of cardiac activity to gate the excitations during specific cardiac cycles with piezoelectric crystal elements, and the use of an ultrasonic crystal for interrogation (0063, 0019). Larson et al additionally discloses the monitoring of lesion properties and the display of lesion data (0050, 0019, 0072-0079). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Larson et al with those of Warnking et al in view of Hastings et al (‘661) in order to facilitate monitoring and assessment of lesion structures via ultrasonic interrogation (0039, Larson).
 
Claims 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Warnking et al (cited above)in view of Hastings et al (‘661) and in further view of Lu (US 2015/0272548). Warnking et al in view of Hastings et al (‘661) discloses what is listed above, but fails to . 

In the same area of cardiac imaging attention is directed to the teaching reference to Lu which expressly discloses and teaches the sector scanning and mechanical elevation adjustment of catheter elements between elevation angles of 5 to 50 degrees to enable sector scanning (0027, 0030-0033, 0039-0042, 0045). It would have been obvious to one of ordinary skill at the time of the invention to have utilized this teaching of sector scanning with the teachings of Warnking et al in view of Hastings et al (‘661) in order to facilitate a sector-scanned interrogation of cardiac structures with elevation changes in order to more-easily image particular structures of the anatomy (geometric improvements; 0045-0046).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to the claims now recites elements of a multi-wire system for straightening and shaping in at least claims 2-5, 7-9, 11-14, and 21-24. The amendment to the claims, along with the argument that the straightening wire and shaping wire themselves are independent (functionally) from one-another (pull wire being manipulated to shape and straighten, Warnking along with guidewire) have now been considered. Reference to Hastings et al (‘661) expressly discloses this configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/               Primary Examiner, Art Unit 3793